ACCEPTED
                                                                   07-15-00360-cr
                                                    SEVENTH COURT OF APPEALS
                                                              AMARILLO, TEXAS
                                                           12/16/2015 4:33:49 PM
                                                                Vivian Long, Clerk


              NO. 07-15-00360-CR

           IN THE COURT OF APPEALS             FILED IN
                                        7th COURT OF APPEALS
      FOR THE SEVENTH DISTRICT OF   TEXAS AMARILLO, TEXAS
                                        12/16/2015 4:33:49 PM
                                              VIVIAN LONG
                AT AMARILLO                      CLERK



        DARRELL CRAIG ADAMS, Appellant


                      V.


         THE STATE OF TEXAS, Appellee


FROM THE 21ST DISTRICT COURT OF BURLESON COUNTY;
NOS. 14,530; HON. HAROLD TOWSLEE, JUDGE


              APPELLANT’S BRIEF



                  CHRIS M. “MATT” DILLON, LAWYER

                  Chris M. Dillon
                  State Bar No. 24025328
                  P.O. Box 446
                  Bastrop, Texas 78602
                  Telephone (512) 303-ATTY (2889)
                  Telecopy (866) 375-1815
                  ATTORNEY FOR APPELLANT

       ORAL ARGUMENT NOT REQUESTED
                  IDENTITIES OF PARTIES AND COUNSEL


Appellant
Darrell Craig Adams

Appellant’s Attorney
Chris M. Dillon
State Bar No. 24025328
P.O. Box 446
Bastrop, Texas 78602
Telephone (512) 303-2889
Telecopy (866) 375-1815

Appellant’s Attorney at Trial
Dan Jones
Gray, Granberry & Jones
State Bar No. 24065512
103 North Main Street
Bryan, Texas 77803
Telephone (979) 822-4759

Appellee
The State of Texas

Attorney for the State of Texas
Julie Renken
Burleson County District Attorney
100 West Buck
Caldwell, Texas 77836
Telephone (979) 567-2350

Trial Court Judges
Honorable Harold Towslee
Burleson County Courthouse
100 West Buck
Caldwell, Texas 77836
Telephone (979) 567-2361




Brief for Appellant Darrell Craig Adams               2
                                 TABLE OF CONTENTS


Identity of Parties and Counsel…………………………………………                         2

Table of Contents……………………………………………………….                                 3

Index of Authorities…………………………………………………….                               4

Statement of the Case…………………………………………………...                             5

Issues Presented…………………………………………………………                                  6

Statement of Facts………………………………………………………                                 7

Summary of the Argument……………………………………………...                             10

Argument………………………………………………………………..                                      11
               Issues Presented
        1.       The evidence is insufficient to corroborate the
                 testimony of an accomplice witness.             11

        2.       The evidence is legally insufficient to support
                 appellant’s conviction for burglary of a habitation.   16

Prayer…………………………………………………………………… 19

Certificate of Service……………………………………………………                              19

Certificate of Compliance………………………………………………                             20




Brief for Appellant Darrell Craig Adams                                     3
                               INDEX OF AUTHORITIES

              Statutory Law and Court Rules and Treatises
Tex. Code Crim. Proc. Ann. art. 38.14…………………………………….                      11
Tex. Penal Code Ann. § 30.02……………………………………………..                           17
Tex. Penal Code Ann. § 31.03……………………………………………..                           17
Tex. Penal Code Ann. § 7.01………………………………………………                             17
Tex. Penal Code Ann. § 7.02………………………………………………                             17



                                 Case Law
Jackson v. Virginia, 443 U.S. 307, 99 S. Ct. 2781, 61 L. Ed. 2d 560 (1979)... 16

Adames v. State, 353 S.W.3d 854 (Tex.Crim.App. 2011)………………….              17
Carrizales v. State, 414 S.W.3d 737 (Tex.Crim.App. 2013)……………….           16
Clayton v. State, 235 S.W.3d 772 (Tex.Crim.App. 2007)………………….             17
Druery v. State, 225 S.W.3d 491 (Tex.Crim.App. 2007)…………………..             11
Hamilton v. State, 55 S.W.2d 820 (Tex.Crim.App. 1932)………………….             15
King v. State, 895 S.W.2d 701 (Tex.Crim.App. 1995)……………………..              16
Malone v. State, 253 S.W.3d 253 (Tex.Crim.App. 2008)………………….              11
McCain v. State, 328 S.W.2d 295 (Tex.Crim.App. 1959)…….……………              15
Merritt v. State, 368 S.W.3d 516 (Tex.Crim.App. 2012)…………………..            16
Nelson v. State, 542 S.W.2d 175 (Tex.Crim.App. 1976)…………………..             12, 15
Simmons v. State, 282 S.W.3d 504 (Tex.Crim.App. 2009)………………...            12
Perez v. State, 437 S.W.3d 610 (Tex.App.—San Antonio 2014)…………..          11
Pointe v. State, 371 S.W.3d 527 (Tex.App.–Beaumont 2012)……………..           17




Brief for Appellant Darrell Craig Adams                                  4
                             STATEMENT OF THE CASE

        Upon a plea of not guilty, appellant Darrell Craig Adams was found
guilty by a jury of Burglary of a Habitation. Upon finding two enhancement
allegations to be true, the jury then assessed appellant’s punishment at 95
years confinement in the Texas Department of Criminal Justice –
Institutional Division. Appellant presents two issues wherein he complains
that there was insufficient evidence to corroborate the testimony of an
accomplice witness and the evidence is legally insufficient to support the
jury’s finding that appellant was guilty of burglary of a habitation.




Brief for Appellant Darrell Craig Adams                                   5
                                   ISSUES PRESENTED

        1.       The evidence is insufficient to corroborate the testimony of
                 an accomplice witness.

        2.       The evidence is legally insufficient to support appellant’s
                 conviction for burglary of a habitation.




Brief for Appellant Darrell Craig Adams                                     6
                                STATEMENT OF FACTS

        Appellant Darrell Craig Adams is a generous man who allowed a
couple of acquaintances to stay in his house. (R.R. Vol. 5, p. 29). These
acquaintances were Roger Alexander and Josh Hall. Id.           Appellant was
“staying with” another couple and would be at his house “off and on” while
these two acquaintances were living in his house. (R.R. Vol. 5, pp. 63, 112).
Appellant allowed these two acquaintances to stay at his house until he
discovered that they were stealing from him. (R.R. Vol. 9, State Exh. 39).

        On November 6, 2013, Jimmy Charanza’s home was burglarized. A
gun safe was taken from the residence. Several guns and other personal
items were within the safe. These other personal items included a watch
with Charanza’s name etched on the back, custom pool cues and a collection
of music memorabilia.

        Roger Alexander admitted that he had committed the burglary by
driving a truck to the Charanza home and that he had assisted Josh Hall in
loading the gun safe in the back of the truck. (R.R. Vol. 5, p. 40). After
committing the burglary, Alexander and Hall returned to appellant’s house
around 1:00 p.m. or later. (R.R. Vol. 5, p. 66). Alexander further admitted
that he had sold the guns to Jeff Trout. (R.R. Vol.5, p. 44).

        Alexander implicated appellant as being involved with the burglary.
(R.R. Vol. 5, p. 36). The only people who implicated appellant in the
burglary to law enforcement were Alexander and Hall who were both
arrested and charged with the same offense as appellant. (R.R. Vol. 5, p.
201). Hall did not testify at trial.

        On November 12, 2013, Alexander contacted Burleson County Sheriff
Investigator Gene Hermes. (R.R. Vol. 5, p. 142). Alexander reported to

Brief for Appellant Darrell Craig Adams                                      7
Hermes that appellant and Hall had committed a burglary and “tried to make
it light on himself” in making this report. (R.R. Vol. 5, p. 143).

        Roger Alexander eventually pled guilty to a federal firearms violation
with his sentence being capped at ten years. (R.R. Vol. 5, p. 60). At the
time of trial, Alexander was still waiting to be sentenced and it was his
understanding that the court could consider his cooperation in the case
against appellant in order to possibly reduce his sentence. Id. Also, the
charges of burglary of a habitation and theft of firearm against Alexander
were no longer pending in Burleson County because the federal government
was prosecuting Alexander solely for the federal firearm violation.           Id.
Alexander further admitted that he had been complicit in setting other people
up to be arrested all in an attempt to help himself. (R.R. Vol. 5, pp. 88-90).

        On November 17, 2013, a search warrant on appellant’s house was
executed where law enforcement discovered the gold watch with Charanza’s
name etched on the back, a pool cue and some music CDs. (R.R. Vol. 5, pp.
146-155).

        In a videotaped interview of appellant by Burleson County
investigators on November 19, 2013, appellant denied any involvement with
the burglary and claimed that he was being set up by Roger Alexander.
(R.R. Vol. 9, State Exh. 39).             Investigator Hermes admitted during his
testimony that another witness (Heather Stone) he had interviewed told him
that Alexander had “set [appellant] up.” (R.R. Vol. 5, p. 196). During the
videotaped interview, appellant readily agreed to submit a DNA profile and
also agreed to take a polygraph examination. Id.

        On November 26, 2013, Burleson County patrol corporal Mark Koch
conducted another interview with appellant. (R.R. Vol. 6, p. 43). During


Brief for Appellant Darrell Craig Adams                                          8
that interview, appellant again stated that he believed he was being set up by
Alexander.        (R.R. Vol. 6, pp. 45-46).      Appellant admitted that he had
received a “ride” from Alexander and Hall on the date of the burglary but
that he did not want any part of the burglary and had gotten out of the
vehicle. (R.R. Vol. 6, pp. 47, 65). Appellant also admitted that he was later
picked up again by Alexander and Hall and that he noticed a gun safe in the
back of the truck underneath some foam and carpet. (R.R. Vol. 6, pp. 47-
48). Alexander and Hall then dropped appellant off close to the couple’s
home where he had been staying. (R.R. Vol. 6, p. 56).

        A friend of appellant named Walter White testified at trial. During his
testimony, White testified about a pool stick and a gold watch appellant had
in his possession. (R.R. Vol. 5, p. 103). White was never provided an
opportunity to positively identify the pool stick or gold watch as being the
same items stolen from the Charanza residence. (R.R. Vol. 5, pp. 95-116).

        DNA analysis performed on the gold watch indicated that appellant
could not be excluded as a contributor to the DNA found on the watch nor
could it be confirmed that appellant was the contributor of the DNA. (R.R.
Vol. 6, pp. 29, 35).            The probability of selecting an unrelated random
contributor to the DNA profile was estimated to be 1 in 224 for Caucasians.
Id. at 29. No evidence was presented as to whether Alexander and Hall’s
DNA had also been tested against the DNA found on the watch.

        Appellant was at a doctor’s appointment around 1:40 p.m. on
November 6, 2013 and later picked up a prescription at the Walmart
pharmacy around 3:30 p.m. the same day. (R.R. Vol. 7, pp. 17, 24-25).




Brief for Appellant Darrell Craig Adams                                        9
                         SUMMARY OF THE ARGUMENT

        The evidence in appellant’s case is insufficient to corroborate the
testimony of an accomplice witness. The only evidence linking appellant to
the charged burglary of a habitation came from the accomplice witness
Roger Alexander. While certain items were recovered from appellant’s
house, appellant was not living in that house all the time. Roger Alexander
and Joshua Hall were residing in that house and had full access to hide the
stolen property.          Alexander even admitted to selling the stolen guns.
Appellant also complains of the legal sufficiency of the evidence. As such,
appellant’s conviction should be reversed and a judgment of acquittal should
be entered or alternatively the case should be remanded for a new trial.




Brief for Appellant Darrell Craig Adams                                    10
                                          ARGUMENT

        1.       The evidence is insufficient to corroborate the testimony of
                 an accomplice witness.
        Article 38.14 of the Texas Code of Criminal Procedure states:

                 A conviction cannot be had upon the testimony of an
                 accomplice unless corroborated by other evidence
                 tending to connect the defendant with the offense
                 committed; and the corroboration is not sufficient if it
                 merely shows the commission of the offense.

                 Tex. Code Crim. Proc. Ann. art. 38.14.

        This accomplice witness rule creates a statutorily imposed review and
is not derived from federal or state constitutional principles that define the
sufficiency of evidence standard. Druery v. State, 225 S.W.3d 491, 498
(Tex.Crim.App. 2007).              An appellate court evaluates the sufficiency of
corroboration evidence under the accomplice-witness rule by first
eliminating the accomplice testimony from consideration and then
examining the remaining evidence to see if it tends to connect the accused
with the offense committed.                Malone v. State, 253 S.W.3d 253, 257
(Tex.Crim.App. 2008); Perez v. State, 437 S.W.3d 610, 616 (Tex.App.—San
Antonio 2014, no pet.). To satisfy the rule, the corroborating evidence is not
required to prove the defendant's guilt beyond a reasonable doubt by itself.
Malone, 253 S.W.3d at 257; Perez, 437 S.W.3d at 616.                  Instead, the
corroborating evidence “must simply link the accused in some way to the
commission of the crime and show that rational jurors could conclude that
this evidence sufficiently tended to connect the accused to the offense.”
Malone, 253 S.W.3d at 257; see also Perez, 437 S.W.3d at 616. No set
amount of evidence is required to satisfy the accomplice-witness rule, and

Brief for Appellant Darrell Craig Adams                                         11
each case is judged on its own facts. Malone, 253 S.W.3d at 257; Perez, 437
S.W.3d at 616. “Circumstances that are apparently insignificant may
constitute sufficient evidence of corroboration.” Malone, 253 S.W.3d at 257.
A defendant's mere presence at the scene of the crime, however, is
insufficient to corroborate accomplice testimony. Id. “When there are two
permissible views of the evidence (one tending to connect the defendant to
the offense and the other not tending to connect the defendant to the
offense), [the appellate court] defers to that view of the evidence chosen by
the fact-finder.” Simmons v. State, 282 S.W.3d 504, 508 (Tex.Crim.App.
2009).

        Here, the only evidence linking appellant to the burglary came from
Roger Alexander in his testimony at trial and his interviews with law
enforcement. When the testimony of this accomplice witness is removed
from consideration, there is a complete lack of corroborating evidence
linking appellant to this burglary. Merely showing an offense occurred is
not sufficient. Nelson v. State, 542 S.W.2d 175, 177 (Tex.Crim.App. 1976)

        Appellant repeatedly denied any participation in the burglary of the
Charanza residence when interviewed multiple times by law enforcement.
Although some items from the burglary were found in a house owned by
appellant, appellant had not been living in that house.        Appellant was
residing with another couple at the time of the burglary and would come and
go to his house as needed to care for his dogs.

          Appellant did apparently admit to receiving a ride on the date of the
burglary from the two individuals that committed the burglary. However,
when appellant learned of their plans to commit a burglary, appellant stated



Brief for Appellant Darrell Craig Adams                                      12
that he did not want any part of it and got out of the vehicle. After the
burglary was complete, appellant was provided with another ride from these
two individuals.

        Alexander testified that he returned to appellant’s house around 1:00
p.m. or a little later with the stolen property. Meanwhile, appellant was at a
doctor’s appointment around 1:40 p.m. and then went and picked up his
prescribed medication at the Walmart pharmacy at 3:30 p.m. Appellant was
not involved in the burglary but was rather only interested in being timely
with his doctor’s appointment. If appellant had been involved with the
burglary in some manner, surely he would have wanted to know the contents
of the stolen safe. However, appellant’s only concern was to attend his
doctor’s appointment for which he arrived around 1:40 p.m. as confirmed by
an independent witness. After appellant’s doctor’s appointment, he then
went to Walmart to retrieve his prescription medication.

        The testimony of Walter White concerning appellant’s possession of a
gold watch and a pool stick is similarly unconvincing. Walter White was
never given the opportunity to positively identify the items appellant had as
the items stolen from the Charanza residence.

        And the DNA evidence that allegedly cannot exclude appellant as a
contributor also cannot prove that appellant was the contributor of the DNA
evidence. No evidence was submitted as to whether or not Alexander and
Hall’s DNA was tested against the sample found on the gold watch for they
may have been just as likely or more of a contributor than appellant.

        Given the extensive assistance that Roger Alexander provided to
secure multiple arrests of other individuals in an attempt to help reduce his


Brief for Appellant Darrell Craig Adams                                     13
federal prison sentence, Alexander clearly had a motive for implicating
appellant in a burglary for which Alexander was responsible. Appellant
wanted nothing to do with the burglary and expressed that sentiment to
Alexander.        Alexander admitted that he was trying to help himself by
providing testimony that implicated appellant in the burglary.

        Based on the lack of corroborating evidence linking appellant to the
crime, appellant’s conviction should be reversed. This lack of corroboration
and the improper motivations of Alexander clearly show that appellant had
no part in the burglary. Alexander drove the vehicle and Hall entered the
residence to remove the gun safe. Alexander helped Hall load the gun safe
into the vehicle. Alexander and Hall covered the gun safe with foam and
carpet to conceal it. Alexander sold the stolen guns to another individual.

        Meanwhile, appellant is living in another residence and is only
concerned with being at his doctor’s appointment on time and picking up his
prescription medication at the same time Alexander and Hall are arriving
back to the house to discover the contents of the stolen gun safe. Law
enforcement chose to believe Alexander, and Alexander, as an accomplice
witness from a legal viewpoint, provided the only link to appellant’s alleged
involvement in the burglary.              Law enforcement also chose to ignore
evidence that pointed to Alexander setting up appellant. Appellant clearly
believed that he was being set up and an interview law enforcement had with
Heather Stone confirmed this fact.             Yet at the end of the day, law
enforcement relied on a snitch that had ten years’ worth of reasons to submit
false allegations against appellant.




Brief for Appellant Darrell Craig Adams                                       14
        The test of the sufficiency of such corroboration is to eliminate the
evidence of the accomplice from consideration and then to examine the
evidence of other witnesses to determine if there is inculpatory evidence,
evidence of an incriminating nature which tends to connect the accused with
the commission of the offense. Again, merely showing an offense occurred
is not sufficient. Nelson v. State, 542 S.W.2d at 177 (internal citations
omitted). In Nelson, evidence that defendant was in presence of accomplice
the night before offense and in accomplice's company near scene of burglary
on day following offense and that medallion taken in burglary was found
three to five feet from defendant and seven to eight feet from accomplice,
absent evidence showing that defendant had connection with, control of, or
possession of stolen medallion or other stolen property found in
accomplice's house, was insufficient to corroborate accomplice's testimony
and to sustain conviction. Such is the case in this appeal where there is no
evidence that appellant had connection with, control of, or possession of
stolen property.

        Another case similar to appellant’s is that of McCain v. State, 328
S.W.2d 295 (Tex.Crim.App. 1959). In McCain, evidence was insufficient to
sustain conviction of burglary of an insurance agency where the agency's
safe was carried to a field and rifled, on ground of failure of the testimony to
corroborate that of the accomplice as to any criminative fact which would
tend to connect defendant with the breaking and entry of the building or the
theft of the safe. It is undisputed here that Alexander and Hall were the
individuals that were present at the residence and physically removed the
gun safe from the Charanza home.




Brief for Appellant Darrell Craig Adams                                       15
        The mere fact that some of the items were recovered in a house owned
by appellant is also insufficient to corroborate Alexander’s testimony. This
is especially true considering that the two individuals that admittedly
burglarized the home were also occupying that same house. See Hamilton v.
State, 55 S.W.2d 820 (Tex.Crim.App. 1932) (where candy and cigars
obtained in burglary were in room accused and others occupied was
insufficient to corroborate accomplice as to burglary).

        Based on the evidence submitted in this case, there is a lack of
evidence to support the corroboration of an accomplice witness. As such,
appellant’s case should be reversed and a judgment of acquittal should be
entered or, alternatively, a new trial ordered.




        2.       The evidence is legally insufficient to support appellant’s
                 conviction for burglary of a habitation.
        When evaluating a legal-sufficiency challenge, an appellate court
considers all of the evidence in the light most favorable to the verdict and
determines whether any rational trier of fact could have found the essential
elements of the offense beyond a reasonable doubt. Jackson v. Virginia, 443
U.S. 307, 319, 99 S. Ct. 2781, 2789, 61 L. Ed. 2d 560 (1979); Merritt v. State,
368 S.W.3d 516, 525 (Tex.Crim.App. 2012). The standard is the same for
both direct and circumstantial evidence cases.       Carrizales v. State, 414
S.W.3d 737, 742 (Tex.Crim.App. 2013); King v. State, 895 S.W.2d 701, 703
(Tex.Crim.App. 1995).

        The appellate court does not resolve any conflict of fact, weigh any
evidence, or evaluate the credibility of any witnesses, as this is the function


Brief for Appellant Darrell Craig Adams                                      16
of the trier of fact.              See Adames v. State, 353 S.W.3d 854, 860
(Tex.Crim.App. 2011). The reviewing court presumes that the factfinder
resolved any conflicting inferences in favor of the verdict, and we defer to
that resolution. See Jackson, 443 U.S. at 326, 99 S.Ct. at 2793; Clayton v.
State, 235 S.W.3d 772, 778 (Tex.Crim.App. 2007); Pointe v. State, 371
S.W.3d 527, 531 (Tex.App.–Beaumont 2012, no pet.).

        Burglary of a Habitation

        The Texas Penal Code provides in part that a person commits burglary
of a habitation if, without the effective consent of the owner, he enters a
habitation and commits theft. See Tex. Penal Code Ann. 30.02(a). A person
commits theft if he unlawfully appropriates property with intent to deprive
the owner of the property. Id. § 31.03(a). Further, pursuant to the penal
code, a person is criminally responsible as a party to an offense “if the
offense is committed by his own conduct, by the conduct of another for
which he is criminally responsible, or by both.” See id. § 7.01(a). A person
is criminally responsible for the conduct of another if, acting “with intent to
promote or assist the commission of the offense,” he “solicits, encourages,
directs, aids, or attempts to aid the other person to commit the offense.” Id.
§ 7.02.

        Here, appellant effectively denounced his desire to be a part of the
burglary Alexander and Hall were planning. Appellant summarily stated
that he wanted no part of the burglary and demanded to be let out of the
truck that was going to be used to commit the burglary.

        After Alexander and Hall committed the burglary and were going
through the stolen gun safe sometime after 1:00 p.m., appellant was on his


Brief for Appellant Darrell Craig Adams                                      17
way to a doctor appointment for which he arrived around 1:40 p.m. After
his doctor appointment, appellant then went to the Walmart pharmacy to
pick up his prescribed medication. Appellant’s actions in going to his doctor
appointment and the pharmacy begs the question that if appellant had been
involved in the burglary, wouldn’t he have been more concerned with
learning what the contents of the stolen gun safe were so that he could
ensure his fair distribution? The more pragmatic and logical explanation to
appellant’s actions is that appellant had not participated in the burglary and
had no desire to split up any ill-gotten gains because of his lack of
participation in the burglary. Appellant merely wanted to go to his doctor
and pick up his prescribed medication.

        Additionally, and as stated in the first issue, there was no
corroboration of Alexander’s testimony that appellant was involved in the
burglary. At the time of the burglary, appellant had been living with another
couple while he allowed Alexander and Hall to stay at his house. Alexander
and Hall admittedly committed the burglary and sold some of the items so
they could get high on methamphetamine. The items found in appellant’s
house were discovered there because that is where Alexander and Hall had
been living. It is only the uncorroborated testimony and statements of an
admitted drug abuser and thief that connects appellant to the burglary of the
Charanza home.

        As such, the evidence is legally insufficient to support the verdict in
this cause and this matter should be reversed and a judgment of acquittal
entered.




Brief for Appellant Darrell Craig Adams                                      18
                                          PRAYER

        Accordingly, appellant respectfully prays that this Court reverse the
judgment of the trial court, enter a judgment of acquittal, and alternatively
remand for a new trial, and for such other relief to which he may be entitled.

                                             Respectfully submitted,



                                            /s/ Chris M. Dillon
                                            Chris M. Dillon
                                            State Bar No. 24025328
                                            P.O. Box 446
                                            Bastrop, Texas 78602
                                            Telephone (512) 303-2889
                                            Telecopy (866) 375-1815
                                            ATTORNEY FOR APPELLANT



                             CERTIFICATE OF SERVICE

       I certify that a true and correct copy of Appellant Darrell Craig
Adams’ Brief on Appeal has been served on Julie Renken, Burleson County
District Attorney, 100 West Buck, Caldwell, Texas 77836, on the 16th day of
December 2015 via facsimile to 979-567-2375.


                                             /s/ Chris M. Dillon
                                             Chris M. Dillon




Brief for Appellant Darrell Craig Adams                                     19
                         CERTIFICATE OF COMPLIANCE

      I certify that this document contains 4,074 words in its entirety relying
on the word count feature of Microsoft Word.


                                            /s/ Chris M. Dillon
                                            Chris M. Dillon

       At the request of the Court, I certify that this submitted file complies
with the following requests of the Court:
        1.        This filing is labeled with or accompanied by the following
                  information:
             a.   Case Name: Darrell Craig Adams v. State
             b.   The Docket Number: 07-15-00360-CR
             c.   The Type of Brief: Appellant’s Brief
             d.   The Word Processing Software and Version Used to prepare the
                  filing: Microsoft Word 2010 converted to Adobe PDF
        2.        This disc or CD (or email attachment) contains only an
                  electronic copy of the submitted filing and does not contain any
                  appendices, any portion of the appellate record (other than a
                  portion contained in the text of the filing) hypertext links to
                  other material, or any document that is not included in the
                  filing.
        3.        The electronic filing is free of viruses or any other files that
                  would be disruptive to the Court’s computer system.
        4.        I understand that a copy of this filing will be posted on the
                  Court’s web site and becomes part of the Court’s record.
        5.        Copies have been sent to all parties associated with this case.


                                            /s/ Chris M. Dillon
                                            Chris M. Dillon
                                            December 16, 2015




Brief for Appellant Darrell Craig Adams                                             20